DETAILED ACTION
Claims 1-16 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.  	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,146,751 B2 in view of Ohya US 2011/0134267 A1. US Patent 11,146,751 B2 (hereinafter will be referred to as Patent ‘751) teaches all the limitations as currently constructed in the instant application, except for “a first pixel that includes a photoelectric conversion section, wherein the first pixel is configured to output a first analog and a second analog signal”. However, Ohya discloses an imaging apparatus comprising a solid-state imaging device 120 having a pixel region 121 wherein pixels 1211 outputs a first analog signal “X1” and a second analog signal “X8” where the gain of the second analog signal “X8” is 8 times larger than the first analog signal “X1” (Ohya, fig. 3, solid-state imaging device 120, pixel region 121, pixels 1211, see associated written description, also see para 0020-0024). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Patent ‘751 in view of Ohya, as a whole, by incorporating the pixel structure and output as disclosed by Ohya, into the solid-state imaging element as taught by Patent ‘751, because doing so would provide a more efficient way of outputting multiple analog signals for within a pixel, thus increasing the output of the pixels within the solid-state imaging element. Independent claims 15 and 16 recited similar/same claim limitations regarding “a first pixel that includes a photoelectric conversion section, wherein the first pixel is configured to output a first analog and a second analog signal” and thus are rejected based on the same reasoning/rationale as rejected claim 1. 


 	          Instant Application            			         Patent ‘751
1
1
2
2
3
3
4
1
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  	Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohya (US 2011/0134267 A1).

   	As per claim 1, Ohya discloses a light detecting device (fig. 1, solid-state imaging device 120), comprising: 
  	a pixel array including (fig. 1, pixel region 121):   	
  	a first pixel (fig. 1, pixel 1211 P11) that includes a photoelectric conversion section, wherein the first pixel is configured to output a first analog signal and a second analog signal (fig. 1, pixel 1211 P11 outputs a first and second analog signal “X1” and “X8” respectively); 
  	a first analog-digital converter configured to convert the first analog signal into a first digital signal (fig. 1, column A/D converter 1231 wherein “X1” is input); and 
  	a second analog-digital converter configured to convert the second analog signal into a second digital signal (fig. 1 column A/D converter 1231 wherein “X8” is input), wherein a resolution of the first digital signal is different from a resolution of the second digital signal (Ohya discloses that the output digitally converted at “X8” is greater than the output digitally converted “X1”, therefore the resolution of the digital signal at “X8” is different from a resolution of the digital signal at “X1”, see para 0021-0024). 

  	As per claim 15, Ohya further discloses an imaging apparatus, comprising: 
  	a pixel array including: 
  	a specific pixel that includes a photoelectric conversion section, wherein the specific pixel is configured to output a first analog signal and a second analog signal; 
  	a first analog-digital converter configured to convert the first analog signal into a first digital signal; and 
  	a second analog-digital converter configured to convert the second analog signal into a second digital signal, wherein a resolution of the first digital signal is different from a resolution of the second digital signal; (claim limitations have been discussed and rejected, see claim 1 above), and 131SYP324003US02
   	a digital signal processing section configured to process image data that includes the first digital signal and the second digital signal (fig. 1, signal processing unit 130). 

   	As per claim 16, Ohya further discloses control method, comprising: 
  	in a light detecting device that includes a pixel array, 
  	wherein the pixel array includes a specific pixel, a first analog-digital converter, and a second analog-digital converter, and the specific pixel includes a photoelectric conversion section: 
  	outputting, by the specific pixel, a first analog signal and a second analog signal; converting, by the first analog-digital converter, the first analog signal into a first digital signal; and 
  	converting, by the second analog-digital converter, the second analog signal into a second digital signal, wherein a resolution of the first digital signal is different from a resolution of the second digital signal (claim limitations have been discussed and rejected, see claim 1 above). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697    


/LIN YE/Supervisory Patent Examiner, Art Unit 2697